Citation Nr: 1229335	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spondylotic changes of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for right radicular leg pain.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bowel and bladder changes, to include as secondary to the service-connected spondylotic changes of the lumbar spine.

5.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in June and September of 2007.

The Veteran also initiated an appeal of the RO's June 2007 denial of an increased evaluation for residuals of a right hip fracture with degenerative changes of the pelvic bone and was furnished with a statement of the case as to this issue in July 2009.  She never responded with a VA Form 9 (Appeal to Board of Veterans' Appeals) or in any other manner, however.  This issue is accordingly not before the Board on appeal.

All issues, except for the claim for service connection for migraine headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Migraine headaches were first manifest in service and have manifested continuous symptomatology since separation from service.



CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran was treated for headaches on multiple occasions during service.  Of particular note is a February 2001 nursing note indicating that she had migraine.  In October 2002, she was reported frontal headaches in conjunction with treatment for acute bronchitis.  She described severe headaches in medical questionnaires from March and September of 2003.  Medical findings as to this condition at separation from service are lacking, as the service treatment records contain neither a separation examination report nor an accompanying Report of Medical History.

Subsequent to service, an assessment of headaches was noted in a VA treatment record from July 2006.  In August 2006, the Veteran reported no current severe headache but did describe a history of migraines.  Headaches were subsequently reported in September 2006.  She was treated for migraine headaches in March 2007.  Later in the same month, she received further treatment for uncontrolled migraine headaches and was noted to have a history of migraine headaches since 2002.  An October 2007 treatment report also contains an assessment of migraine headaches.

In a September 2008 statement, the Veteran reported headaches, which had progressed to severe headaches and migraine, since basic training.  Largely in regard to her claimed neck disability (described in further detail below), she described one instance when a drill sergeant grabbed the chinstrap of her helmet and jerked her head, as well as problems from keeping a handset between her head and shoulder for 12 to 16 hours a day while working at a switchboard.

In this case, the service treatment records clearly reflect multiple instances of treatment for headaches, with at least one treatment record indicating migraine.  The Veteran has also been treated at VA facilities for headaches since 2006, with migraine headaches assessed during the course of such treatment.  

The question thus becomes whether there exists a link between the current migraine headaches and the headaches documented in service.  In this regard, the Board notes that the Veteran has not been afforded a VA examination addressing the etiology of her migraine headaches to date.

As noted above, however, lay evidence may be sufficient to establish a medical diagnosis or nexus in certain circumstances.  Here, the Veteran has provided a clear and consistent history of continuity of headache symptomatology since service.  Particularly in light of the absence of a separation examination and Report of Medical History, there is no evidence of record to directly contradict her current contentions.  Her statements are found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Moreover, the Board finds that migraine symptomatology is readily capable of lay observation, not unlike joint pain (Jandreau) or tinnitus (Charles).  It is not a disability that, per VA regulations, can only be diagnosed after specific medical testing, such as hypertension or endometriosis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board evidence shows a detailed lay history of the onset and symptoms of migraine headaches constitutes competent evidence in support of the claim.  

In short, there is competent evidence of in-service treatment for headaches, including migraine; competent and contemporaneous evidence of migraine headaches; and competent and credible lay evidence of headache symptomatology dating from service to the present time.  Thus, the elements of 38 C.F.R. § 3.303(a) have been met in this case, and service connection for migraine headaches is warranted.  The appeal is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for migraine headaches is granted.


REMAND

With regard to the Veteran's service-connected disabilities affecting the lumbar spine and the right leg, the Board initially notes that she was last afforded a VA spine examination in May 2007, more than five years ago.  In a May 2012 brief, she asserted that the May 2007 VA examination did not accurately portray the current disability picture and that a new VA examination was warranted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board agrees, particularly after considering a November 2007 MRI finding of a disc bulge at L5-S1 and a recommended neurosurgery follow-up.

Beyond the question of whether the May 2007 VA examination is not sufficiently contemporaneous, the Board finds that the examination report is largely devoid of the information needed for rating purposes.  The physical examination portion of this report is extremely cursory, consisting mainly of range of motion studies of the lumbar spine and a rectal examination.  

Although the Veteran subjectively reported several of the following symptoms, the examination report contains no objective findings whatsoever addressing incapacitating episodes (i.e., doctor-prescribed bedrest), ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups.  Moreover, neither this examination report nor a January 2007 EMG report contain sufficient finding to ascertain the symptoms and severity of the right radicular leg pain.  As such, a new VA spine examination is necessary under 38 C.F.R. § 3.159(c)(4) to assess the symptoms and severity of both disabilities.

The Board also finds that the requested VA spine examination should address the nature and etiology of the claimed secondary bowel and bladder changes.  While the May 2007 rectal examination was unremarkable, the examiner did not further conduct testing or otherwise address in any detail whether such disability was present or whether it was etiologically related to either service or the service-connected lumbar spine disorder.  

The requested VA spine examination should also address the claimed neck disorder.  The Board is aware that the Veteran had no documented history in service specifically for the neck.  In several questionnaires (e.g., in March and September, 2003), she confirmed "[r]ecurrent back pain or any back problem," while specifically describing only low back symptoms.  As noted above, however, she has no documented separation examination report or Report of Medical History, and she did describe a history of trauma to the head and neck that the Board has considered in reaching a determination on the claim for service connection for migraine headaches.  

Given this, the Board finds that the nature and etiology of this disability, confirmed as a herniated disc of the cervical spine by a January 2007 MRI, must be addressed upon examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold for determining whether there is an indication that the disability in question may be associated with the veteran's service or with another service-connected disability is low).

Finally, the Board notes that the most recent VA treatment records, from the Mountain Home, Tennessee VA Medical Center (VAMC), date only from January 2009.  Given the frequency of medical treatment prior to that date, the Board finds that continued medical treatment is likely and that updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Mountain Home VAMC dated since January 2009.  All records received pursuant to this request must be added to the claims file.  If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.  

2.  Schedule the Veteran for an examination.  The examiner is asked to review the claims file in conjunction with the examination.  The examiner is asked the following:

a.  As to the lumbar spine, range of motion testing must be conducted, and the extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups  must be described.  The examiner is asked to describe the frequency and duration of any doctor-prescribed bedrest due to the lumbar spine disability. 

b.  The examiner is asked to address the symptoms and severity of the service-connected right radicular leg pain.  The examiner is also asked to address whether, and to what extent, there exists any neurological disability of the left lower extremity as secondary to the service-connected lumbar spine disorder.  

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that there exists a disability of the bowels and/or bladder as a result of service or the service-connected lumbar spine disorder.  If any additional testing is needed to address this particular question, the examiner should arrange for that testing to be performed.

c.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that a current neck disability is etiologically related to service.

All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the Veteran's claims must be readjudicated.  If the determination of any claim is less than fully favorable to the Veteran, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


